Notice of Allowance
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
1.    	Claims 1-2,4-6,8-12,14-16 and 18-20 are allowed
	Claims 3, 7, 13 and 17 stand canceled
Information Disclosure Statement
2.	The information disclosure statement (IDS) was submitted on 06/29/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	The art disclosed in the IDS has been analyzed without revealing anticipative or obviousness considerations.
	This case is subject to a Terminal Disclaimer to issued patent US 10,764,561.
Reasons for Allowance
3.    	The most representative prior art to Reif (US 2014/0112572) does not disclose or teach the amended claims reciting;

receiving a first and second image of the scene;
for each pixel of the first and second images, generating a fingerprint associated with the pixel by comparing the pixel to a pixel patch according to an ordered path, wherein the fingerprint comprises a binary hash that characterizes the 
pixel based on the comparison between the pixel and the pixels of the pixel   patch;
determining cost values based on fingerprint differences between the pixels in the first and second images;
matching pixels in the first and second images that depict same points in the scene based on the cost values;
determining a disparity map comprising a set of disparity vectors, wherein each disparity vector maps a pixel in the first image to the respective matched pixel in the second image, wherein determining the disparity map comprises:
determining a set of test disparity vectors for a pixel of interest of the first        image, wherein the set of test disparity vectors comprises a previous disparity vector and one or more test disparity vectors derived from disparity vectors for pixels          adjacent to the pixel of interest; and
determining a cost value associated with each test disparity vector of the set of test disparity vectors; and

 A subsequent art search did not produce other relevant art dated prior to the effective filing date of the application.
Conclusion
4. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622. The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.

DRAMOS . KALAPODAS Primary Examiner Art Unit 2487
/DRAMOS KALAPODAS/